PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fraessle, Herbert
Application No. 35/505,433
Filed: 23 Jan 2018
For: Towel dispenser cover
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “PETITION UNDER 37 CFR 1.55(e) FOR DELAYED FILING OF CERTIFIED COPY OF PRIORITY DOCUMENT,” filed January 27, 2021. This matter is being properly treated under 37 CFR 1.55(f) as a petition for acceptance of certified copy of the foreign application submitted under 35 USC 119(a)-(d).  

A grantable petition under 37 CFR 1.55(f)) requires, inter alia, a showing of good and sufficient cause for the delay in submission of the copies of the certified foreign applications and submission of the fee set forth at 37 CFR 1.17(g). As the instant petition issued as U.S. Patent No. D904786 on December 15, 2020, a certificate of correction (and fee) is also required.

The petition is not accompanied by the required fee. While the petition authorized the Office to charge the fee set forth at 37 CFR 1.17(m), the petition did not include a general authorization. Further, the petition is not accompanied by the required certificate of correction (and fee).

In view thereof, the petition under 37 CFR 1.55(f) is DISMISSED.

Any request for reconsideration of this decision must be accompanied by the required petition fee and certificate of correction (and fee).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any inquiries directly pertaining to this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor




    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)